Title: To Thomas Jefferson from Thomas Mann Randolph, 14 June 1805
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                  
                     Dear Sir,
                     June 14. 1805.
                  
                  Lillie communicated to me, a few days after he had written to you, his intention of leaving Monto. this Autumn. I had never heard a word from him before on the subject although I had learned from others sometime before that he had thoughts of the kind. He says that he finds he is doing nothing for his family which consumes necessarily in the groceries and cloathing he is obliged to buy allmost the whole of his wages; change, of course, is necessary for him; and it must be admitted it is his interest to  risk it as that is the case. He speaks of going to Kentucke to settle on rented land, but I cannot help thinking that certain expressions with respect to him which were made use of by some gentlemen who will be directors of the company for clearing Rivanna if the subscriptions are made up, (which I think rather doubtfull,) were the cause of his inclination to leave your service. Those gentlemen said they would give him more than any other man in the State to superintend the laborers to be employed in that work. If they give him 100£. he will lose by the change in the maintenance of his family and they will scarcely go beyond that. He has too much judgement to prefer that to his present situation and of course will most probably meet with disappointment. I will make myself acquainted with the character and qualities of all such as stand a chance to serve you well throughout the neighbourhood by the time you return in order to give all the aid I can in your choice. I cannot refrain from suggesting one idea which may retain Lillie. I suspect without any sacrifice at all: even, I am strongly inclined to believe myself, with an advantage. The bare suggestion cannot be amiss. Supposing the whole work on the mill to be finished this year there will be hands enough to cultivate a good farm, I suppose, after returning its full force to the nailery. Lillie has so much understanding activity and perseverance that he could superintend the culture of one in the best manner with the aid of his Wifes son who lives with him and at the same time manage the nailery and direct any hired force you might chuse to employ for jobs to as much advantage as at present. So doing he would earn his present wages and deserve a liberal share of what he made besides. He would I think take pleasure in following precisely the mode of husbandry prescribed by you beforehand and I am certain would with 18 hands, one half men, save all your purchases of Corn, oats Hay and Butcher meat Butter &c without damage to the Land, which I am quite clear in opinion had better be cultivated well even in corn frequently than be suffered to get covered with broom-straw. I have no doubt, though I cannot say I have any certainty, that he would be satisfied with this arrangement and gladly take his hopes from a share of the crop for increase of salary. I have not heard a word from him on this subject but I know his inclinations and confidence in his agricultural skill and unless the ravages of the Hessian fly should have altered them would venture to pronounce the proposal would delight him. This insect has ruined my crop this year but has respected Cravens, thereby shewing that it ought not to influence in new agricultural projects. Shadwell is full convenient to Lillies House.
                  Martha is recovering her health with perfect certainty. Her appetite is good, her digestion, with prudence, not amiss and her recruit of strength such as to have induced her to resume her housekeeping in person. Ann, Ellen, Cornelia and Virginia have had the Mumps, Jefferson has them now very slightly. All are as well as need be. Mrs. Carr and Mrs. Lewis have recovered thoroughly.
                  I am with sincere attachment Yr. &c.
                  
                  
                     Thos. M. Randolph 
                     
                  
               